Citation Nr: 0414483	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-10 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from May 1966 to May 1972.  He 
died on May 31, 2001.  The appellant is the veteran's widow.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
of the Houston, Texas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied service connection for 
the cause of the veteran's death.  The Board upheld the RO's 
decision in September 2003.  The appellant then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2003, the appellant's 
representative and VA filed a Joint Motion for Remand.  An 
Order of the Court dated in December 2003 granted the Joint 
Motion.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.  


REMAND

Unfortunately, a remand is required.  In March 2003, the 
Board ordered further development in this case.  The case was 
sent to the Board's Evidence Development Unit (EDU) to 
undertake the requested development, which included asking 
the appellant for medical and employment information about 
the veteran.  In June 2003, she responded that "After 
another review of the information that has been provided, I 
do not have anything else to include in my request" for 
benefits.  Based on the evidence of record, the Board issued 
a decision in September 2003.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. §  9.9(a)(2), in Disabled American Veterans  v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  

The basis for the Joint Remand was that the Board failed to 
consider DAV when it considered the appellant's June 2003 
response to its request for evidence, which had not been 
considered by the RO with no waiver obtained beforehand.  
Accordingly, a remand to the agency of original jurisdiction 
is required so that the RO can consider the appellant's June 
2003 statement and issue a supplemental statement of the case 
(SSOC).  See 38 C.F.R. § 19.31 (2003).  

As the case must be remanded for the foregoing reasons, the 
appellant should also be provided an opportunity to provide 
the information and/or evidence that was previously requested 
by the Board in March 2003, as set forth below.  The Board 
emphasizes that, "[t]he duty to assist in the development and 
adjudication of a claim is not a one way street."  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  If an appellant wishes 
help, she "cannot passively wait for it in those 
circumstances where [she] may or should have information that 
is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Finally, on remand the appellant should be provided notice in 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), and a VA medical opinion should be obtained 
concerning the cause of the veteran's death.  See U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159 (2003).  

Accordingly, this matter is REMANDED for the following:

1.  Provide the appellant notice under the 
VCAA.  Such notice should (1) inform her 
about the information and evidence not of 
record that is necessary to substantiate 
the claim for service connection for the 
cause of the veteran's death; (2) inform 
her about the information and evidence 
that VA will seek to obtain on her behalf; 
(3) inform her about the information or 
evidence that she is expected to provide; 
and (4) request or tell her to provide any 
evidence in her possession that pertains 
to the claim.

2.  Ask the appellant to identify all VA 
and non-VA health care providers that 
treated the veteran for pulmonary and/or 
cardiovascular disorders from the time of 
his separation from service in 1972 until 
his death in 2001.  Obtain records from 
each health care provider the appellant 
identifies. 

3.  The record indicates that the veteran 
was treated on an emergency/outpatient 
basis for "sudden cardiac death" at 
Memorial Medical Center in Texas on March 
31, 2001, the date of his death.  Make 
arrangements to obtain the terminal 
medical records for the veteran.   

4.  The record indicates that the veteran 
worked as a welder and pipe fitter after 
service, where he handled asbestos on a 
regular basis.  Ask the appellant to 
identify these employers and make 
arrangements to obtain the veteran's 
employment records, including any medical 
records, from these companies.

5.  The record reflects that the veteran 
had dealings with a law firm during his 
lifetime.  Ask the appellant if any 
lawsuits or claims against former 
employers or insurance companies, etc., 
were filed as a result of the veteran's 
exposure to asbestos.  If so, make 
arrangements to obtain all legal 
documents, pleadings, depositions, etc., 
concerning the lawsuit and/or claim and 
associate them with the claims file.  

6.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, request 
that a VA cardiac specialist review the 
medical records in the claims file and 
render an opinion on the following 
matters:

(a)  Please provide an opinion as to the 
date of onset and etiology of the 
veteran's sudden cardiac death and/or 
cardiovascular disease.  

(b)  Is it at least as likely as not that 
the veteran's sudden cardiac death and/or 
cardiovascular disease had its onset 
during active service or is related to any 
in-service disease or injury, including 
exposure to asbestos (as opposed to his 
post-service exposure to asbestos)?

The doctor should indicate in the report 
that the claims file was reviewed and must 
provide a comprehensive report including 
complete rationale for all opinions and 
conclusions reached, citing the objective 
medical findings leading to the 
conclusions.  

7.  Review the claims folder and ensure 
that the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
doctor's report.  If the report does not 
include adequate responses to the specific 
opinions requested, it must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  Ensure that all 
notification and development action 
required by the VCAA is completed.  

8.  Readjudicate the appellant's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained since the 
issuance of the September 2002 
supplemental statement of the case.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative, if any, should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



		
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


